DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 13, 2020, February 26, 2021 and June 16, 2021 have been considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising,” should be avoided. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 18, 20, 23, 25, 29, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite as it depends from canceled claim 4.  For examining purposes, the examiner has interpreted claim 5 as depending from claim 3.
Claims 6 and 8 are indefinite as they inherit all of the claim limitations of the claim from which they depend.
Claim 18 is indefinite as it depends from canceled claim 17.  For examining purposes, the examiner has interpreted claim 18 as depending from claim 16.
Claim 20 is indefinite as it depends from canceled claim 19.  For examining purposes, the examiner has interpreted claim 19 as depending from claim 18.
Claim 23 is indefinite as it depends from canceled claim 22.  For examining purposes, the examiner has interpreted claim 23 as depending from claim 21.
Claim 25 is indefinite as it depends from canceled claim 24.  For examining purposes, the examiner has interpreted claim 25 as depending from claim 23.
Claim 29 is indefinite as it depends from canceled claim 28.  For examining purposes, the examiner has interpreted claim 29 as depending from claim 27.

Claim 35 is indefinite as it depends from canceled claim 33.  For examining purposes, the examiner has interpreted claim 35 as depending from claim 32.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 15, 16, 21 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holden et al (U.S. Patent Publication 2015/0316788).
With regard to independent claim 1, Holden et al teaches a medical device (page 3, paragraph [0011]) for management of an axial length growth of an eye of a subject (page 2, paragraph [0009], lines 18-23 and paragraph [0010], lines 1-17), the eye having a pupil (inherent feature of an eye), the device comprising: a central region (Figure 6, element 111) having a first power (Figure 6, power is 1D), a transition region surrounding the central region (Figure 6, element 105) and having a width at most equal to 1.5 mm (Figure 6, wherein the width of element 105 is less than 1.5 mm); and a peripheral region surrounding the transition region 
With regard to dependent clam 3, Holden et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a medical device wherein the central and peripheral regions are adapted to treat at least one of myopia and astigmatism (page 1, paragraph [0006], lines 8-12; page 2, paragraph [0009], lines 18-23; and paragraph [0010], lines 1-17) and wherein a surface area of the central region and the transitional region is comprised between about 20% and about 40% of the surface area of the pupil of the eye (wherein the radius of the pupil of an eye ranges between 1.5 mm and 4 mm, (page 1, paragraph [0003], lines 12-13) and the radius of the central and translational zone is taken to have a value of 2.75 mm, (Figure 6)).
With regard to dependent clam 5, Holden et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim [3], and further teaches such a medical device wherein the first power of the central region is comprised between about -0.25 diopter and about -30 diopters for said myopia and between about -0.25 diopter and about -10 diopters for said astigmatism (page 5, paragraph [0050]).
 With regard to dependent clam 15, Holden et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a medical device wherein the central and peripheral regions are adapted to treat presbyopia (page 5, paragraph [0050], lines 4-6).

With regard to dependent clam 21, Holden et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 15, and further teaches such a medical device wherein is a near-centered device (page 3, paragraph [0013], lines 1-3), and a surface area of the central region and the transitional region is comprised between about 10% and about 30% of the surface area of the pupil of the eye (wherein the radius of the pupil of an eye ranges between 1.5 mm and 4 mm, (page 1, paragraph [0003], lines 12-13) and the radius of the central and translational zone is taken to have a value of 2.75 mm, (Figure 6)).
With regard to dependent clam 36, Holden et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a medical device being a corrective lens, the corrective lens being one of a contact lens and an intraocular lens (page 1, paragraph [0002]).

Allowable Subject Matter
Claims 27 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 6, 8, 18, 20, 23, 25, 29, 34 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a medical device for management of an axial length growth of an eye of a subject, the eye having a pupil, the device comprising: a central region having a first power, a transition region surrounding the central region and having a width at most equal to 1.5 mm; and a peripheral region surrounding the transition region, the peripheral region having a second power, wherein a surface of each one of the central and peripheral regions is chosen as a function of a surface area of the pupil of the eye, the prior art fails to teach such a medical device: wherein the second power of the peripheral region is determined as a function of a target net power and the first power of the central, wherein the target net power has a specified power range, as claimed in dependent claim 6; wherein the first power of the central region has a specified power range and the peripheral region is provided with a specified add-power, as claimed in dependent claim 18; wherein the second power of the peripheral region has a specified power range and the central region is provided with a specified add-power, as claimed in dependent claim 23; wherein the peripheral region comprises a plurality of angular section each having a respective power and two adjacent ones of the plurality of angular sections are provided with different powers, as claimed in dependent claim 27; or . 
With regard to dependent claim 8, claim 8 is allowable as it depends, directly or indirectly, from dependent claim 6 and therefore inherits all of the limitations of the claim from which it depends.
With regard to dependent claim 20, claim 20 is allowable as it depends, directly or indirectly, from dependent claim 18 and therefore inherits all of the limitations of the claim from which it depends.
With regard to dependent claim 25, claim 25 is allowable as it depends, directly or indirectly, from dependent claim 23 and therefore inherits all of the limitations of the claim from which it depends.
With regard to dependent claims 31 and 32, claims 31 and 32 are allowable as they depend, directly or indirectly, from dependent claim 30 and therefore inherits all of the limitations of the claim from which they depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindacher et al (U.S. Patent Number 8,684,520), Wei et al (U.S. Patent Publication 2014/0211147), Fujikado et al (U.S. Patent Publication 2015/0219926) and Brennan et al (U.S. Patent Publication 2016/0054587), all teach medical devices for the management of an axial length of an eye.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
02 February 2022